DETAILED ACTION
Non-Final Rejection
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 Response to Amendment 
Applicant’s amendments, filed 07/27/2022 to claims are accepted. In this amendment, Claims 21 and 30 has been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nyhavn (US 20130268198) in view of  Sherwood et al. (US 2008/0125973).

Regarding Claim 21. Nyhavn teaches a method to detect a chemical in a subterranean reservoir comprising (fig. 2 & 3; [0051]-[0085]): 
simulating behavior of a chemical (i.e tracer) as the chemical moves from a reservoir to a location within a downhole tool (model world: fig.3; [0081]-[0083]); 
based on the simulation, using mathematical fitting to generate a model of the behavior (calculate concentration: fig.3; [0084]); 
using the downhole tool, sampling a downhole fluid containing the chemical (real world: fig. 3; [0050]-[0080]); 
characterizing a response of the downhole tool to the chemical using the model (knowledge base: fig. 3; [0085]); and 
operating the downhole tool in response to the characterization (well control (control downhole trace making system): fig. 3;[0085]).  
Nyhavn does not explicitly teach wherein charactering includes defining   a characteristic that corresponds to an interaction between  the downhole fluid and downhole tool;
However, Sherwood teaches charactering includes defining  a characteristic that corresponds to an interaction between  the downhole fluid and downhole tool (fig. 3c; [0060]-[0061]);
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Sherwood in the Sherwood and have a charactering includes defining  a characteristic that corresponds to an interaction between  the downhole fluid and downhole tool, so as to accurately and reproducibly detect and real time determination of the downhole sampling of the formation fluids from the earth formation surrounding the wellbore in compact and inexpensive way.

Regarding Claims 22 and 31. Nyhavn further teaches  the model is matched to downhole test data; 
the model is comprised of a gaussian model, exponential model, or double exponential model; 
the model is derived from an approximation; or 
the model comprises an error function (history matching (i.e. measured and calculated): fig.3 ).  

Regarding Claims 23 and 36. Nyhavn further teaches the downhole tool is a formation tester, a fluid identification or contamination section of a downhole tool or a nuclear magnetic resonance ("NMR") section of a downhole tool (FIG.1,  6-8).  

Regarding Claims 24 and 32. Nyhavn further teaches the simulation is a numeric simulation or finite element simulation; or the simulation is performed as part of a pre-job operation (tracer migration path model: fig. 3).  

Regarding Claims 25, 33 and 38. Nyhavn further teaches the model is adjusted while the downhole tool is downhole(well control (control downhole trace making system): fig. 3;[0085]); or the model is used to determine a concentration of the chemical in the downhole fluid (calculated concentration: fig. 3).  

Regarding Claims 26 and 34. Nyhavn further teaches the chemical is at least one of H2S, mercury, CO2, tracer, water scaling chemical, sulfur containing species, a mercaptian, filtrate tracer, a radioactive tracer, Tritium, a bromide compound, an iodide compound, a fatty acid or Nitrate anion; or the chemical is a corrosive or adsorbing chemical (tracer: fig.3).  

Regarding Claims 27 and 35. Nyhavn further teaches the chemical is detected optically, electrically or chemically; or the chemical is detected using a Gas Chromatograph, sulfur detector or nuclear magnetic resonance ("NMR") device (chemically: [0071], [0076]).  

Regarding Claims 28 and 37. Nyhavn further teaches operating the downhole tool comprises predicting, planning or adjusting in real-time a sampling job in response to the characterization (real world based on interpretation report and knowledge base: fig. 3).  

Regarding Claims 29, 39 and 40. Nyhavn further teaches the simulation uses at least one of a composition, temperature, pressure, fluid flow rate or formation tester configuration (i.e. tracer: [0081]-[0085]); or the simulation is a steady state model (steady state: [00071]).

Regarding Claim 30. Nyhavn teaches A tool for sampling fluids including a chemical in a subterranean reservoir(fig. 4; [0039], [0088]), comprising: 
a formation tester having a sampling chamber(sampling device: claim 34; [006], [0021]-[0027]; fig.1); and
 a processor coupled (tracer analyzer: [0028]-[0030]; claim 34) to the formation tester to perform operations comprising(fig. 2 & 3; [0051]-[0085]): 
simulating behavior of a chemical as the chemical moves from a reservoir to the sampling chamber(model world: fig.3; [0081]-[0083]); 
based on the simulation, using mathematical fitting to generate a model of the behavior(calculate concentration: fig.3; [0084]); 
using the formation tester, sampling a downhole fluid containing the chemical(real world: fig. 3; [0050]-[0080]); 
characterizing a response of the formation tester to the chemical using the model(knowledge base: fig. 3; [0085]), and 
operating the formation tester in response to the characterization(control downhole trace making system): fig. 3;[0085]).
Nyhavn does not explicitly teach wherein charactering includes defining   a characteristic that corresponds to an interaction between  the downhole fluid and downhole tool;
However, Sherwood teaches charactering includes defining  a characteristic that corresponds to an interaction between  the downhole fluid and downhole tool (fig. 3c; [0060]-[0061]);
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Sherwood in the Sherwood and have a charactering includes defining  a characteristic that corresponds to an interaction between  the downhole fluid and downhole tool, so as to accurately and reproducibly detect and real time determination of the downhole sampling of the formation fluids from the earth formation surrounding the wellbore in compact and inexpensive way.

Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 07/27/2022 in response to art rejection with respect to Claims 21 and 30, have been considered but are moot because the new ground of rejection made based on adding a newly cited prior arts that does not   applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864